Citation Nr: 0706355	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees, claimed as secondary to service-
connected arthritis of the left ankle.

2.  Entitlement to service connection for a herniated disc at 
L5/S1, claimed as secondary to service-connected arthritis of 
the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).

Procedural history

The veteran served on active duty from October 1970 to March 
1971 and from December 1973 to July 1975.

The veteran's January 2000 claim for service connection for a 
low back condition and a bilateral knee condition was denied 
in the March 2000 rating decision.  
The veteran disagreed and ultimately perfected an appeal.  

The veteran and his representative presented testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
San Antonio, Texas in February 2003. 
 A transcript of that hearing has been associated with the 
veteran's claims folder.

In a July 2003 decision, the Board remanded the claims to the 
RO for further procedural and evidentiary development.  In 
May 2005, the Board again remanded the case for a medical 
opinion, which was obtained.  In a September 2006 
supplemental statement of the case (SSOC), the VA Appeals 
Management Center continued to deny the claims.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.



Issues not on appeal

The veteran's January 2000 claims included one for service 
connection for bilateral hearing loss.  That claim was denied 
in the Board's May 2005 decision.  
That matter has accordingly been resolved and will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2006).  

In a January 2005 rating decision, the RO granted service 
connection for arthritis of the left ankle, evaluating the 
disability as 10 percent disabling effective January 5, 2000, 
the date of the veteran's claim.  The veteran has not 
expressed disagreement with that decision.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that the veteran's degenerative arthritis of the 
knees is unrelated to his service-connected left ankle 
disability.  

2.  A preponderance of the competent medical evidence 
demonstrates that the veteran's herniated disc at L5/S1 is 
unrelated to his service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative arthritis of the 
knees, claimed as secondary to the veteran's service-
connected left ankle disability, is not warranted.  38 C.F.R. 
§ 3.310 (2006).  

2.  Service connection for herniated disc at L5/S1, claimed 
as secondary to the veteran's service-connected left ankle 
disability,  is not warranted.  38 C.F.R. § 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
degenerative arthritis of the knees and a herniated disc at 
L5/S1 disability, both of which he contends were caused by 
the service-connected left ankle disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In a July 2004 VCAA letter, which was issued in response to 
the Board's July 2003 remand, the veteran was informed that 
the evidence must show that he had suffered an injury or 
disease during service, had a current disability, and 
evidence of a nexus between the two.  The veteran was further 
informed that to establish a secondary service connection 
disability the evidence must show that he had a current 
disability and that there was a relationship between his 
claimed condition and his service-connected condition.  In 
addition he was informed of the typical kinds of evidence 
that could be used to support the claim, such as medical 
records, a statement from his doctor, his statements and 
statements of others who could observe his symptoms.  With 
regard to the veteran's claims for secondary service 
connection, the veteran was also informed in an August 2005 
letter of what the evidence must show to substantiate his 
claim.  

The veteran was further informed in the July 2004 and August 
2005 letters that VA would provide a medical examination if 
it was deemed necessary to substantiate his claim.  The 
veteran was also informed that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in 
the August 2005 VCAA letter  that if he had any 
additional information or evidence to send it to VA.  In 
essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
March 2000.  The Board is of course aware of the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudication in April 1999 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-
2004.

Crucially, the veteran was provided with VCAA notice through 
the two VCAA letters,  and his claims were readjudicated in 
the September 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice. Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of- notice error was found to be sufficiently remedied 
and cured by subsequent provisions of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and opportunity to respond.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status, and 
existence of a current disability are not at issue as the 
veteran.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim for secondary service connection.  In other 
words, any lack advisement as to those elements is 
meaningless, because a degree of disability and an effective 
date were not assigned.   Therefore, lack of notice regarding 
degree of disability and assignment of an earlier effective 
date is immaterial.

The veteran's claim of entitlement to an increased rating was 
denied based on a lack of evidence as to element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations and those of VA with respect to that crucial 
element.  

In any event, the veteran received specific Dingess notice in 
connection with the September 2006 SSOC.

The Board thus finds that the veteran has received proper 
notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran, which will 
be discussed below.  Additionally, the veteran was provided 
with VA examinations of the conditions underlying his claims 
including in August 2004.  The report of the medical 
examinations and reviews reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

The Board also notes that the RO has obtained all relevant 
records, including Social Security Administration (SSA) 
records, as directed by the Board in the May 2005 remand.  
Thus, any Stegall problems have been rectified.  See Stegall 
v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the introduction, the veteran and his representative 
appeared before the undersigned VLJ in February 2003.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board will therefore proceed to a decision on the merits.  

Because these issues involve the application of identical law 
to similar facts, for the sake of economy the Board will 
address them together.

Relevant Law and Regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Evaluation of evidence

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Further, both the Federal Circuit and Court have specifically 
rejected the "treating physician rule." See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  In offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. 
Brown, 4 Vet. App. at 470-71.

Analysis

The veteran contends that his service-connected left ankle 
condition has caused his current back and bilateral knee 
disabilities.  

[The Board observes in passing that the veteran has not 
contended that his current back and knee disabilities are 
related to his military service.  It appears that the 
evidence of record does not support such a conclusion.  
Indeed, as was noted in the Board's May 2005 remand, an 
October 2004 VA examiner specifically opined that the claimed 
disabilities were not directly related to service.] 
  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

With regard to element (1), an August 2004 VA medical 
examiner diagnosed the veteran with a herniated disk at L5-S1 
and degenerative arthritis of the knees.  
With regard to element (2), the veteran has a service-
connected left ankle disability.  Thus, the crux of this case 
is whether there is sufficient medical evidence establishing 
a connection between the veteran's service-connected left 
ankle disability and his current herniated disk disability 
and degenerative arthritis of the knees.

With regard to element (3), the Board remanded these claims 
for a medical nexus opinion as to the matter of secondary 
service connection (i.e., the relationship between the 
service-connected ankle disability and the claimed knee and 
back disabilities).   In response, a VA medical examiner 
conducted a June 2006 review of the veteran's entire claims 
folder, including documents obtained from the SSA.  The 
examiner concluded as follows:

The question before me is whether the veteran's 
complaint of degenerative arthritis in his knees 
and his back is related to the left ankle 
disability.  The answer is "no."

The examiner continued, declaring that "[I]t is very clear, 
according to the records, [the veteran] injured his ankle [in 
service] and then separately injured his preexisting back 
problem as well as his knees in a [post service] motor 
vehicle accident."  Finally, the examiner found that he did 
"not see any correlation of his back and knee problems 
related to his old ankle injury."

The only other medical evidence opinion of record is found in 
an August 2004 letter from Dr. P.G.  Specifically, Dr. P.G. 
stated that the veteran's "left ankle gave out and he 
injured his lower back and both knees."

After a review of the medical evidence of record, the Board 
finds that the VA examiner's conclusion is supported by the 
evidence of record, and Dr. P.G.'s opinion is not.  Indeed, 
Dr. P.G.'s August 2004 opinion conflicts with earlier 
opinions he made on the veteran's behalf in support of SSA 
claims and lawsuits.  

A review of the veteran's self-reported history over 
time is instructive. 

A March 1978 Methodist Hospital discharge summary states that 
the veteran had slipped on some fat, "falling first to his 
right knee and then over backwards."  Records from June, 
August, October and November 1978 indicate the veteran's left 
knee was also injured during a September 1977 slip and fall.  
There is no mention in any of these records about the 
veteran's left ankle giving way.

In a May 1978 statement in support of the resumption of his 
VA educational benefits, the veteran stated that "on 
September 17, 1977, I had an accident at work where I injured 
my back and right knee."  The ankle was not mentioned.  
In an October 1978 application for SSA benefits, the veteran 
stated "I was picking up sacks of feed at the ranch of my 
employer when I hurt my back (an old back problem).  Again, 
the ankle was not mentioned.

In July 1983, the veteran was seen by Dr. F.M.  Dr. F.M. 
noted that:

[The veteran] states that on July 7th, 1983, while 
lifting a 100-pound sack, he slipped, starting 
having back pain and then leg pain on his right leg 
to his toes.

A Southwest Texas Methodist Hospital record dated September 
17, 1983, states that:

"on July 7, 1983 he [the veteran] was unloading 
sacks of feed on Mr. [C]'s ranch.  He twisted his 
back and fell to his knees.  He noted the sudden 
onset of very low back pain."

The next series of relevant documents relate to a 1997 
automobile accident.  In a letter dated July 31, 1997, Dr. 
P.G. states that the veteran was involved in an automobile 
accident in which the veteran's vehicle was rear-ended by 
another vehicle.  Dr. P.G. characterized the accident as 
follows:

He was stopped at a light to turn left when he was 
hit from behind very hard.  At the time of the 
collision his body went forwards and backwards 
(sic).

Dr. P.G. also stated that the veteran "already had back 
problems and this accident certainly made him worse."

In an August 1997 letter, Dr. P.G. stated that the veteran 
had pain and swelling of the right knee that "started 
shortly after the accident."  Dr. P.G. indicated that the 
veteran "relates to me that he did hit his right knee 
probably against the dashboard," and that "his right knee 
was doing well prior to the accident."  In a February 1998 
letter, Dr. P.G. indicated that the veteran still had pain in 
the right knee and that the left knee had been swelling.  Dr. 
P.G. stated that the veteran's "knees were doing fine before 
this accident," and that the "accident really seems to have 
injured both knees."  Dr. P.G. was candid enough to admit 
that the veteran had some lower back problems before the 
accident, but noted "they have become worse with 
neurological deficits to the right lower extremity."  Dr. 
P.G. never indicated in any correspondence regarding the 
automobile accident that the veteran's left ankle disability 
in any way caused the resulting injuries.

In a May 1998 letter, Dr. J.L. stated that the "patient 
states that his right and left knees were injured in May 
1997, in a motor vehicle collision, where he hit both knees 
on the dash."  Additionally, regarding the veteran's lower 
back, Dr. J.L. stated that "the patient states that he had 
an injury in a fall in 1976."  There is nothing in the 
record regarding the veteran's left ankle disability.

In his January 2001 claim, the veteran stated that his low 
back condition and bilateral knee condition are both due to a 
left ankle injury he suffered during service.  He rather 
vaguely contended that the "injuries incurred during the 
time I was in the service has (sic) made my condition 
worsen."  Specifically, there is no mention made by the 
veteran of any specific incident involving his left ankle 
causing injury to his lower back or to his knees.  

Thus, at no time did the veteran mention is left ankle giving 
way and causing the back and knee injuries.  The well-
documented evidence of record clearly indicates that the back 
and knee injuries were deemed by various health care 
providers, and by the veteran himself, to be related to two 
occupational injuries, in 1977 and 1983, and a motor vehicle 
accident in 1997; the (later) service-connected left ankle 
disability was not mentioned, even once. 

The 2004 opinion of Dr. P.G. concerning the left ankle giving 
was and purportedly causing the knee and back injuries is 
contrary to previous opinions he himself rendered.  In a 
March 1984 letter, Dr. P.G. stated that the veteran related 
that a back injury occurred while carrying a "100 pound bag 
of feed and struck his truck with his lower back as he fell 
forward" and that the veteran immediately felt back pain 
radiating to his lower extremities.  Dr. P.G. did not suggest 
in any way that the veteran's left ankle gave way.  Further, 
as described above, Dr. P.G. indicated in 1997 and 1998 
reports that the veteran's back and knee problems were 
related to a 1977 motor vehicle accident.  Again, there is 
not even a hint that the left ankle was involved. 

In sum, there is nothing - except for Dr. P.G.'s August 2004 
letter to VA - in the medical evidence which indicates that 
the veteran's left ankle was involved in any way in any of 
the back or knee injuries suffered by the veteran.  Dr. 
P.G.'s August 2004 opinion is not only in conflict with every 
bit of the objective medical evidence of record, but it is 
also in conflict with his own previous statements.  The Board 
finds the August 2004 opinion of Dr. P.G. to be lacking in 
credibility.  

On the other hand, the evidence of record clearly supports 
the VA physician's conclusion that the veteran's knees were 
injured in the 1997 automobile accident and that the pre-
existing low back injury was also injured in the automobile 
accident.  The medical records described above amply 
demonstrate the existence of three post-service incidents 
which caused back and bilateral knee disability, none of 
which involved the service-connected left ankle.  The Board 
places great weight of probative value on the VA physician's 
opinion.

The Board concludes that the preponderance of the competent 
medical evidence supports a finding that the veteran's knee 
and back disabilities were not caused or aggravated by his 
service-connected left ankle disability.  Accordingly, the 
third element under Wallin is not satisfied, and the claim 
fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative arthritis 
of the knees, claimed as secondary to the service-connected 
left ankle disability, is denied.

Entitlement to service connection for a herniated disc at 
L5/S1, claimed as secondary to the service-connected left 
ankle disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


